Name: Decision No 1/97 of the Association Council, Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, of 9 January 1997 concerning the export of certain ECSC and EC steel products from Slovakia to the Community for the period 1 January to 31 December 1997 (extension of the double-checking system established by Decision No 2/95 of the Association Council)
 Type: Decision
 Subject Matter: Europe;  tariff policy;  European Union law;  trade policy;  iron, steel and other metal industries
 Date Published: 1997-01-25

 Avis juridique important|21997D0125(01)Decision No 1/97 of the Association Council, Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, of 9 January 1997 concerning the export of certain ECSC and EC steel products from Slovakia to the Community for the period 1 January to 31 December 1997 (extension of the double-checking system established by Decision No 2/95 of the Association Council) Official Journal L 024 , 25/01/1997 P. 0023 - 0024DECISION No 1/97 OF THE ASSOCIATION COUNCIL, ASSOCIATION BETWEEN THE EUROPEAN COMMUNITIES AND THEIR MEMBER STATES, OF THE ONE PART, AND THE SLOVAK REPUBLIC, OF THE OTHER PART,of 9 January 1997 concerning the export of certain ECSC and EC steel products from Slovakia to the Community for the period 1 January to 31 December 1997 (extension of the double-checking system established by Decision No 2/95 of the Association Council) (97/79/ECSC) THE ASSOCIATION COUNCIL,Whereas the Contact Group referred to in Article 10 of Protocol 2 of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (1), which entered into force on 1 February 1995, agreed on 7 October 1996 to recommend to the Association Council established under Article 104 of the Agreement that the double-checking system introduced in 1996 by Association Council Decision No 2/95 (2) should be extended for the period between 1 January and 31 December 1997 subject to certain amendments;Whereas the Association Council, having been supplied with all relevant information, has agreed with this recommendation,HAS DECIDED AS FOLLOWS:Article 1 The double-checking system established by Association Council Decision No 2/95 for the period 1 January to 31 December 1996 shall continue to apply for the period between 1 January and 31 December 1997, subject to the amendments shown in Article 2 of this Decision. In the preamble and Article 1 (1) and (3) of the Decision, references to the period 1 January to 31 December 1996 are hereby replaced by references to 1 January to 31 December 1997. Article 1 (4) shall be repealed.Article 2 1. The first sentence of Article 2 (2) of the Decision shall be amended to read as follows:'The Community undertakes to supply the Slovak authorities with precise statistical information on import documents issued by Member States in respect of the export documents issued by the Slovak authorities pursuant to Article 1.`2. Annex I to the Decision shall be replaced by the text contained in the Annex to this Decision.3. In Annex III, 'Export Licence` shall be replaced by 'Export Document`.4. In Annex IV, paragraph 3 shall be repealed.Article 3 This Decision shall enter into force on the date of the signature.It shall apply with effect from 1 January 1997.Done at Brussels, 9 January 1997.For the Association CouncilThe PresidentH. VAN MIERLO(1) OJ No L 359, 31. 12. 1994, p. 2.(2) OJ No L 325, 30. 12. 1995, p. 65.ANNEX 'ANNEX ISLOVAKIAList of products subject to double checking (1997)Hot-rolled coils and pickled coils7208 10 007208 25 007208 26 007208 27 007208 36 007208 37 107208 37 907208 38 107208 38 907208 39 107208 39 907219 11 007219 12 107219 12 907219 13 107219 14 107219 14 907225 19 107225 20 207225 30 00Cut lengths7208 40 107208 40 907208 51 107208 51 997208 52 107208 52 997208 53 107208 53 907208 54 107208 54 907208 90 107208 90 90Cold-rolled sheets and coils7209 15 007209 16 907209 17 907209 18 917209 18 997209 25 007209 26 907209 27 907209 28 907209 90 107209 90 90Hot-rolled strip and hoop7211 14 107211 14 907211 19 207211 19 907212 60 917220 11 007220 12 007220 90 317226 19 107226 20 207226 91 107226 91 907226 93 207226 94 207226 99 20Cold-rolled strip and hoop7211 23 107211 23 517211 23 997211 29 207211 90 197211 90 907226 92 907226 93 807226 94 807226 99 80Hot dip galvanised sheets, coils and strip7210 11 907210 41 107210 41 907210 49 107210 49 907210 61 107212 30 90Tinplate in coils, sheet and strip7210 11 107210 12 117210 70 317210 70 397212 10 99Non oriented grain steel sheets, coils and strip for electrotechnics7209 17 107209 27 107211 23 91`